     Case 2:17-cv-00680-WKW-KFP Document 23 Filed 01/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

QUACY TOM WRIGHT,                       )
                                        )
             Plaintiff,                 )
                                        )
     v.                                 )       CASE NO. 2:17-CV-680-WKW
                                        )                 [WO]
UNITED STATES OF AMERICA,               )
                                        )
             Defendant.                 )

                                    ORDER

      On December 30, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 22.) Upon an independent

review of the record, it is ORDERED that the Recommendation is ADOPTED and

that this action is DISMISSED with prejudice.

      Final judgment will be entered separately.

      DONE this 21st day of January, 2021.
                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
